

	

		IA

		111th CONGRESS

		1st Session

		H. J. RES. 22

		IN THE HOUSE OF REPRESENTATIVES

		

			February 12, 2009

			Mr. Schock (for

			 himself, Mr. Shimkus,

			 Mr. Akin, Ms. Bean, Mr. Davis

			 of Illinois, Mr. Guthrie,

			 Mr. Jackson of Illinois,

			 Mr. Kirk, Mr. Lamborn, Mr.

			 Lipinski, Mr. Luetkemeyer,

			 Mr. Manzullo,

			 Mr. Rush, and

			 Ms. Schakowsky) introduced the

			 following joint resolution; which was referred to the

			 Committee on Oversight and Government

			 Reform

		

		JOINT RESOLUTION

		Requiring the President to issue each year

		  a proclamation recognizing the anniversary of the birth of President Abraham

		  Lincoln, and for other purposes.

	

	

		Whereas Abraham Lincoln, the 16th President of the United

			 States, was born of humble roots on February 12, 1809, in Larue County,

			 Kentucky;

		Whereas Abraham Lincoln rose to political prominence as an

			 attorney with a reputation for fairness and honesty;

		Whereas Abraham Lincoln served with an Illinois militia

			 company during the Black Hawk War and was elected by his fellow soldiers as

			 their Captain;

		Whereas in 1834, Abraham Lincoln was elected to the

			 Illinois Legislature and was successfully reelected to serve Sangamon County

			 until 1840;

		Whereas in 1846, Abraham Lincoln was elected to serve in

			 the United States House of Representatives to represent Cass, Logan, Marshall,

			 Mason, Menard, Morgan, Putnam, Sangamon, Scott, Tazewell, and Woodford counties

			 in central Illinois;

		Whereas Abraham Lincoln introduced legislation to ban

			 slavery in Washington, DC as a member of the United States House of

			 Representatives serving central Illinois;

		Whereas in 1854, Abraham Lincoln reentered political life

			 as a reaction to the passage of the Kansas-Nebraska Act, which allowed slavery

			 in the newly created territories of Kansas and Nebraska, which he

			 opposed;

		Whereas in June of 1858, Abraham Lincoln gave his famous

			 House Divided speech at the Illinois Republican State Convention

			 in Springfield, Illinois;

		Whereas in 1858, Abraham Lincoln expounded on his views of

			 natural rights during the series of Lincoln-Douglas debates, declaring in

			 Charleston, Illinois, that natural rights were … enumerated in the

			 Declaration of Independence, the right to life, liberty and the pursuit of

			 happiness and the ability to clearly express these views during those

			 debates brought Lincoln national attention;

		Whereas Abraham Lincoln was nominated as the Republican

			 Presidential candidate due to his leadership, patriotism, and courage, which

			 served him as he ran his Presidential campaign from Springfield,

			 Illinois;

		Whereas, on November 6, 1860, Abraham Lincoln was elected

			 to office as the 16th President of the United States;

		Whereas, on January 1, 1863, Abraham Lincoln, as a leader

			 who united America during the Civil War, wrote the Emancipation Proclamation,

			 freeing all slaves in Southern States that seceded from the Union;

		Whereas, on November 19, 1863, Abraham Lincoln famously

			 delivered the Gettysburg Address, advocating the principles of human equality

			 and the birth of new freedom;

		Whereas, on November 8, 1864, Abraham Lincoln was

			 reelected President by 55 percent of the popular vote and proceeded to give his

			 second inaugural address espousing malice toward none … [and] charity

			 for all;

		Whereas, on April 15, 1865, Abraham Lincoln gave the

			 ultimate sacrifice for his country, dying 6 weeks into his second term;

		Whereas Abraham Lincoln was laid to rest in central

			 Illinois after 37 years of living there;

		Whereas February 12, 2009, will be the Bicentennial

			 anniversary of the birth of Abraham Lincoln, and concurrently will be the start

			 of annual celebrations of Abraham Lincoln’s birth; and

		Whereas all Americans could benefit from studying the life

			 of Abraham Lincoln as a model of achieving the American Dream through honesty,

			 integrity, leadership, and a lifetime of education: Now, therefore, be

			 it

		

	

		That the President is required to

			 issue each year (beginning in 2009) a proclamation—

			(1)recognizing the

			 anniversary of the birth of President Abraham Lincoln;

			(2)calling upon the

			 people of the United States to observe such anniversary with appropriate

			 ceremonies and activities; and

			(3)encouraging State

			 and local government educational agencies to devote sufficient time to study

			 and appreciate the significance and importance of Abraham Lincoln in the

			 development of American history, and the spread of freedom worldwide.

			

